PER CURIAM.
The Petition of The Florida Bar is granted and Article III, Section 5 of the Integration Rule is amended, effective immediately, to read as follows:
5. The members of the Board of Governors from each judicial circuit shall be nominated and elected by the active members of The Florida Bar residing in such judicial circuit. Each elected member shall hold office for two years and until his successor is elected and qualified. Elections • shall be held each year beginning in 1974. The Board of Governors shall, through bylaw adopted pursuant to this section, provide for staggered terms with approximately one-half of the circuit representatives being elected each year. The Board of Governors may provide for interim one-year terms for circuit representatives to institute the establishment of staggered terms. The ByLaws shall provide for all nominations and elections of members of the board of governors. Newly elected members shall take office at the conclusion of the annual meeting of The Florida Bar following election to office. Any vacancy arising on the Board of Governors shall be filled for the unexpired term by a special election held in the circuit in which the vacancy occurs in accordance with the Bylaws, which bylaws shall provide for a nominating and election procedure similar to that provided in this article.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.